United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0463
Issued: February 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 5, 2018 appellant, through counsel, filed a timely appeal from an August 15,
2017 decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 15, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provide: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective December 12, 2016, as he no longer had residuals or
disability causally related to his accepted September 9, 2009 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as presented
in the prior appeal are incorporated herein by reference. The relevant facts are as follows.
On November 16, 2009 appellant, then a 50-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 9, 2009 he twisted his right knee ascending stairs
when delivering mail while in performance of duty.5 OWCP accepted the claim for a tear of the
posterior horn of the medial meniscus, right knee, popliteal synovial cyst on the right, and partial
rupture of a Baker’s cyst, right knee.
On December 9, 2009 appellant stopped work and underwent approved arthroscopic repair
of his right knee medial meniscus. The surgery was performed on September 9, 2009 by
Dr. Thomas A. Corcoran, a Board-certified orthopedic surgeon. OWCP paid appellant
intermittent wage-loss compensation on the supplemental rolls as of December 12, 2009.
In a February 25, 2016 report, Dr. Corcoran related that appellant continued to experience
right knee pain. He diagnosed right knee degenerative joint disease and right knee synovitis and
related that appellant should be on modified duty with no kneeling or stair climbing. Dr. Corcoran
concluded that these conditions were causally related to appellant’s employment injury and that
appellant had no significant viable treatment options other than knee replacement surgery.
In a March 31, 2016 report, Dr. Corcoran diagnosed progressive right knee degenerative
joint disease. He related that appellant needed to continue to work in a modified-duty capacity
and that surgical and nonsurgical treatment options had been discussed.
By letter dated May 20, 2016, OWCP referred appellant to Dr. Willie Thompson, a Boardcertified orthopedic surgeon, for a second opinion examination to determine the status of
appellant’s work-related disability. In a June 3, 2016 report, Dr. Thompson noted appellant’s
history of injury, history of medical treatment, and the statement of accepted facts (SOAF). He
reviewed appellant’s operative report, as well as x-rays of appellant’s right knee, dated
September 15, 2009 and April 27, 2015 and a magnetic resonance imaging (MRI) scan of the right
knee dated October 25, 2009. Dr. Thompson described his examination findings and explained
4

Docket No. 17-0229 (issued June 22, 2018). By decision dated December 15, 2015, OWCP granted appellant a
schedule award for nine percent permanent impairment of the right lower extremity. On June 30, 2016 an OWCP
hearing representative affirmed the December 15, 2015 decision. Appellant filed an appeal with the Board on
November 9, 2016. By decision dated June 22, 2018, the Board affirmed the June 30, 2016 decision.
5

Appellant had initially filed an occupational disease claim (Form CA-2) on September 14, 2009 alleging this
September 9, 2009 incident and injury. In a December 7, 2009 memorandum to file, OWCP indicated that it appeared
that appellant was actually alleging a traumatic injury claim.

2

that the evidence supported that appellant sustained a tear of the medial meniscus to his right knee
at the time of the injury of September 9, 2009. He advised that appellant suffered from preexisting
osteoarthritis of the right knee, which was documented by x-rays and MRI scans. Dr. Thompson
opined that appellant suffered from tricompartmental arthritis, which was unrelated to the acute
injury, which had resulted in a tear of the medial meniscus on September 9, 2009. He indicated
that there was no aggravation or exacerbation of the preexisting conditions by the work-related
injury. Dr. Thompson opined that he did not see objective evidence to document the need for any
physical limitations. He indicated that appellant could immediately and safely return to work as a
letter carrier without restrictions. Dr. Thompson opined that appellant’s progress was good as it
related to a meniscal tear and there was no indication for any additional formal medical treatment
or additional diagnostic testing.
By letter dated September 14, 2016, OWCP provided Dr. Corcoran with a copy of
Dr. Thompson’s second opinion report and requested his opinion with regard to Dr. Thompson’s
findings.
In response, on October 24, 2016 OWCP received numerous progress reports from
Dr. Corcoran dated from November 17, 2009 through May 16, 2016. In his November 17, 2009
report, Dr. Corcoran related diagnoses of right knee medial meniscus tear and right knee
degenerative joint disease, and related that appellant would undergo right knee arthroscopy. He
also noted that appellant could only perform light-work duties. Throughout the years,
Dr. Corcoran continued to provide medical evidence of appellant’s right knee degenerative joint
disease, which he opined was due to appellant’s employment injury. As of August 4, 2015 and
through May 16, 2016, he related diagnoses of right knee degenerative joint disease and right knee
synovitis. Dr. Corcoran again noted that appellant’s restrictions of no kneeling or stair climbing.
He opined in each of his reports that appellant’s conditions resulted from his work-related injury.
On October 25, 2016 OWCP proposed to terminate appellant’s medical benefits and wageloss compensation. It found that he no longer had any residuals or continuing disability from work
stemming from the employment injury. OWCP accorded the weight of the evidence to
Dr. Thompson because he provided a well-rationalized medical opinion. It afforded appellant 30
days to provide evidence or argument against the proposed termination of his FECA benefits.
In a November 8, 2016 response, counsel opposed the proposed termination of appellant’s
wage-loss compensation and medical benefits. He argued that the accepted injury also caused
aggravation of degenerative joint disease of the right knee, based upon Dr. Corcoran’s opinion.
OWCP received an October 20, 2016 report from Dr. Corcoran, relating that appellant
continued to have right knee pain and that appellant’s physical examination revealed significant
osteophytosis, crepitus, and limited range of motion. Dr. Corcoran diagnosed right knee
degenerative joint disease, right knee synovitis, and right knee meniscus tear. He opined that he
disagreed with Dr. Thompson’s finding that appellant was capable of full duty. Dr. Corcoran
explained that appellant was a candidate for total knee replacement and should work in a sedentary
position, with limited stair climbing, walking, and climbing. He also indicated that the underlying
degenerative joint disease was aggravated by the work injury.

3

OWCP also received a November 14, 2016 MRI scan of the right knee read by
Dr. Antoni J. Parellada, a diagnostic radiologist, which revealed marked tricompartmental
osteoarthritis with small intra-articular bodies in the posterior cruciate ligament recess and in a
small Baker’s cyst and diffuses fraying of the free edge of the medial meniscus with marked
extrusion.
In a November 21, 2016 report, Dr. Corcoran indicated that he had reviewed the
November 14, 2016 MRI scan and explained that the findings showed significant tricompartmental
osteoarthritis with an intra-articular loose body in the posterior cruciate ligament recess.
Dr. Corcoran diagnosed right knee degenerative joint disease, recommended modified-duty work
and total knee replacement surgery.
By decision dated December 20, 2016, OWCP finalized the proposed termination of
appellant’s wage-loss compensation and medical benefits. It accorded the weight of medical
evidence to the second opinion physician, Dr. Thompson.
OWCP thereafter received a December 9, 2016 report from Dr. Christopher Selgrath, a
Board-certified orthopedic surgeon. Dr. Selgrath related appellant’s physical examination
findings and diagnosed primary osteoarthritis of the right knee. He noted that appellant had right
knee arthroscopy in 2009. Dr. Selgrath advised that the MRI scan and x-rays showed 50 percent
joint space narrowing of the medial compartment of the right knee, tricompartmental degenerative
joint disease (DJD) as well as meniscal diffuse fraying and extrusion consistent with the prior
surgery. He opined that there was no acute finding of meniscal pathology that would warrant
arthroscopic intervention. Dr. Selgrath explained that most of the pain was consistent with
degenerative joint disease of the right knee. He provided a prescription for Naprosyn and
recommended appellant for hyaluronic acid injections as he had failed conservative treatment.
In a December 19, 2016 report, Dr. Corcoran advised that appellant had consulted with
Dr. Selgrath and a knee replacement surgery was not recommended at that time. He explained that
appellant went back to regular duty, but was unable to tolerate her symptoms. Dr. Corcoran
reviewed x-rays from December 9, 2016 and advised that they showed medial compartment
narrowing, degenerative changes, and osteophytic spurring bilaterally. He diagnosed right knee
synovitis and right knee degenerative joint disease. Dr. Corcoran recommended modified duty,
use of nonsteroidal medications, and a home exercise program.
On December 30, 2016 counsel requested an oral hearing before an OWCP hearing
representative, which was held on May 31, 2017. During the hearing, he explained that appellant
had always tried to keep working, with intermittent time loss. Counsel argued that Dr. Corcoran,
who had treated appellant for many years, maintained that appellant required continued work
restrictions and continued medical treatment. He also noted Dr. Corcoran’s opinion that
appellant’s employment injury exacerbated his degenerative joint disease of the right knee.
Counsel also explained that the MRI scan on November 14, 2016 showed marked
tricompartmental osteoarthritis in appellant’s right knee along with tearing or fraying of the edge
of the medial meniscus in the right knee. Furthermore, he argued that, if any probative value was
given to the opinion of Dr. Thompson, there was at least a conflict in medical opinion between
Drs. Thompson and Corcoran, and a referee opinion would be necessary to resolve the conflict.

4

By decision dated August 15, 2017, OWCP’s hearing representative affirmed the
December 20, 2016 decision with respect to the termination. He found that OWCP had properly
terminated appellant’s medical and wage-loss compensation benefits based on Dr. Thompson’s
opinion. OWCP’s hearing representative, however, also found that there was an unresolved
conflict in medical opinion as to whether the September 9, 2009 employment injury caused or
contributed to the development of underlying degenerative joint disease of appellant’s right knee
and whether appellant was capable of full-duty work or was restricted to modified work, due to
the effects of the right knee condition. He indicated that the SOAF should be amended to include
a description of the duties of appellant’s preinjury position of letter carrier, with the physical
requirements of the position. OWCP’s hearing representative recommended that, upon return of
the case, appellant should be referred for an impartial medical examination.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.6 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.7
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.9
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective December 12, 2016.
The evidence of record establishes that, as of December 20, 2016, the date OWCP
terminated appellant’s wage-loss compensation and medical benefits, there was disagreement
6
L.G., Docket No. 19-0142 (issued August 8, 2019); C.C., Docket No. 17-1158 (issued November 20, 2018); I.J.,
59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB 541 (1986).
7

A.D., Docket No. 18-0497 (issued July 25, 2018). In general, the term disability under FECA means incapacity
because of injury in employment to earn the wages which the employee was receiving at the time of such injury. See
20 C.F.R. § 10.5(f); Jason C. Armstrong, 40 ECAB 907 (1989).
8

K.L., Docket No. 19-0729 (issued November 6, 2019); J.K., Docket No. 18-1250 (issued June 25, 2019).

9

Id.

10

5 U.S.C. § 8123(a). See also G.B., Docket No. 16-0996 (issued September 14, 2016) (where the Board held that
OWCP improperly terminated the claimant’s wage-loss compensation and medical benefits as there was an unresolved
conflict of medical opinion between her treating physician and a second opinion specialist).

5

between Dr. Thompson, OWCP’s second opinion physician, and Dr. Corcoran, appellant’s
treating physician, as to whether appellant had residuals and disability from his accepted
September 9, 2009 employment injury. Dr. Thompson found in his June 3, 2016 report that
appellant’s right knee medial meniscus tear had been surgically addressed and that appellant’s
right knee tricompartmental arthritis was preexisting and had not been aggravated by the accepted
injury. He also opined that appellant could return to full-duty work and did not require further
medical treatment for his right knee. In contrast, Dr. Concoran had reported through the years that
appellant’s right knee degenerative joint disease was causally related to his accepted employment
injury and required work restrictions. In his November 21, 2016 report, he related that he had
reviewed appellant’s November 14, 2016 MRI scan of the right knee, which revealed marked
tricompartmental osteoarthritis with small intra-articular bodies in the posterior cruciate ligament,
small Baker’s cyst, and diffuse fraying of the free edge of the medial meniscus, with marked
extrusion. Dr. Corcoran again opined that appellant required modified work and continued
medical treatment. The two physicians, thus, disagreed on the nature and extent of a period of
disability caused by appellant’s accepted employment injury. The Board finds that there remains
an unresolved conflict of medical evidence between the opinions of Dr. Thompson and
Dr. Corcoran as to whether appellant had residuals or disability from the accepted employment
injury, as December 20, 2016, the date OWCP terminated compensation benefits.11 Thus, the
Board finds that OWCP did not meet its burden of proof as it should have referred appellant for
an impartial medical evaluation prior to the termination of his wage-loss compensation and
medical benefits.12
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective December 12, 2016.

11

B.S., Docket No. 19-0711 (issued October 17, 2019).

12

Supra note 10.

6

ORDER
IT IS HEREBY ORDERED THAT the August 15, 2017 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 7, 2020
Washington, DC

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

7

